Citation Nr: 9902604	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder prior to November 7, 1996.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and M. S.



ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, with service in the Republic of Vietnam from 
January 1968 to October 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, dated in November 1995 and January 1997.  In rating 
decision dated in November 1995, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent rating from March 17, 1995, pursuant to 
Diagnostic Code 9411.  The veteran disagreed with the 
evaluation assigned and timely completed an appeal.  In 
rating decision dated in January 1996, the RO granted a 
temporary 100 percent rating for PTSD from May 30, 1995, 
pursuant to 38 C.F.R. § 4.29, and continued the 30 percent 
rating from July 1, 1995.  In rating decision dated in August 
1996, the RO granted another 100 percent temporary rating 
from June 7, 1996, pursuant to 38 C.F.R. § 4.29, and 
continued the 30 percent rating from August 1, 1996.  In 
rating decision of January 1997, the RO denied the 
additionally raised claim of entitlement to service 
connection for tinnitus.  The veteran timely completed an 
appeal of that decision.  In rating decision of January 1998, 
the RO granted increased ratings of 50 percent from March 17, 
1995, from July 1, 1995, and from August 1, 1996, between the 
periods of temporary total disability ratings.  In addition, 
the RO granted a 100 percent schedular rating from November 
7, 1996.  Accordingly, the current appeal involves the issues 
of entitlement to service connection for tinnitus and 
entitlement to a rating in excess of 50 percent for PTSD 
prior to November 7, 1996, exclusive of the two periods of 
temporary total ratings.

The Board has determined that additional development is 
necessary with regard to the issue of an increased rating for 
PTSD.  Accordingly, that issue is discussed in the REMAND 
section of this decision.

The Board notes that a statement contained in VA Form 646, 
dated in April 1998, may constitute a Notice of Disagreement 
with the part of the January 1998 RO decision which denied 
the veterans claim for entitlement to chapter 35 education 
benefits.  That issue is referred to the RO for the 
appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has had ringing in his left ear, 
as well as hearing loss and pain, for the past 31 years.  He 
reports that the ringing is constant.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
claim of entitlement to service connection for tinnitus.


FINDING OF FACT

The current diagnosis of tinnitus may not be dissociated from 
acoustic trauma during service, productive of a service-
connected high-frequency hearing loss disability in the left 
ear.




CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. 38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran has submitted a 
well-grounded claim for service connection for tinnitus.  A 
review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.

The service medical records are negative for complaints of 
ringing in the ears, treatment for such a disorder, or a 
diagnosis of tinnitus.  

On VA examination in July 1969, the veteran complained that 
he had frequent ear aches and that he experienced ringing in 
his ears at times.  He reported he had been in an ammunition 
dump explosion in May 1968 which caused his ears to ring and 
to lose hearing.  An audiogram report demonstrated a hearing 
loss disability in the left ear, and that a Rinne test was 
positive.  

By rating decision in August 1968, service connection was 
established for residuals of a shell fragment wound of the 
left upper abdominal wall, not shown to have been incurred in 
combat by service personnel records or service medical 
records, the latter having shown incurrence of a left 
abdominal metal foreign body while opening a lid of a 55 
gallon drum barrel.  The record does not establish that the 
veteran had combat service.

A VA audiogram report dated in January 1996 also demonstrates 
that the veteran complained of constant tinnitus and pain in 
the left ear for approximately 25 years.  It was noted that 
the veteran had a positive history of noise exposure, greater 
in the left ear than in the right, from firearms and 
explosions.  Hearing loss was demonstrated and it was noted 
that impressions were taken for custom hearing aids.  The 
examiner did not note whether the veteran had tinnitus.

The veteran was hospitalized at a VA medical center in March 
1996.  The diagnoses included bilateral tinnitus.

The veteran testified at a RO hearing on appeal in March 
1996.  However, the only issue on appeal at that time for 
which the veteran was providing testimony was the issue of 
entitlement to an increased rating for the service-connected 
PTSD.

The veteran was hospitalized at a VA medical center From June 
to July 1996.  The diagnoses included bilateral tinnitus.

The veteran also provided testimony at a RO hearing on appeal 
in April 1997.  He stated that he developed ringing in his 
ears during service.  He testified that it started when he 
was working as a drill instructor on the rifle range at Fort 
Ord, California, in 1967.  According to the veteran, he was 
on the rifle range for a few months and was then sent to 
Vietnam where he was around loud noise all the time.  He 
testified that he was exposed to loud noise when a bunker 
that he was in was hit directly by artillery.  The veteran 
stated that the ringing was constant.

At a Travel Board hearing in Detroit, Michigan, in July 1998, 
before the undersigning Board Member, the veteran testified 
that his ear problems began in 1967 while he was working as 
an assistant drill instructor on the rifle range where he was 
exposed to loud gunfire.  He reported that he had to go to 
the hospital quite often for ear problems and they removed 
him from the rifle range.  He further testified that he was 
exposed to loud noises in Vietnam, including from explosions 
of artillery which directly hit bunkers he occupied, and from 
a left side fragment blast.  In addition, the veteran stated 
that he was hit in the head with shrapnel which busted his 
helmet and poked a large hole in it.  He testified that he 
had had the ringing in his ears for 31 years and that it was 
constant.  According to the veteran, the pain and ringing was 
just in his left ear.  

The evidence of record does not directly demonstrate that the 
veteran was exposed to acoustic trauma during service.  
However, he is service-connected for high frequency hearing 
loss in the left ear shown to have been incurred in service 
without associated organic ear disease.  As such, with the 
grant of service connection for left ear hearing loss, it is 
accepted that his hearing loss is due to exposure to acoustic 
trauma in service.  He has now been diagnosed as suffering 
from tinnitus.  As the acoustic trauma the veteran was 
exposed to during service which resulted in a left-ear 
hearing loss cannot be disassociated from the acoustic trauma 
alleged to have caused the current tinnitus, service 
connection is warranted for tinnitus.


ORDER

The claim of entitlement to service connection for tinnitus 
is granted.


REMAND

Further development is necessary with regard to the claim of 
entitlement to a rating in excess of 50 percent for PTSD, 
prior to November 7, 1996.  The service-connected PTSD 
currently is evaluated as 50 percent disabling from March 17, 
1995, 100 percent disabling from May 30, 1995 (pursuant to 
38 C.F.R. § 4.29), 50 percent disabling from July 1, 1995, 
100 percent disabling from June 7, 1996 (pursuant to 
38 C.F.R. § 4.29), 50 percent disabling from August 1, 1996, 
and 100 percent disabling from November 7, 1996.

In order to fairly adjudicate whether the veteran is entitled 
to ratings in excess of 50 percent prior to November 7, 1996, 
for the periods between the assigned temporary total 
disability ratings, it is necessary to obtain and review all 
of the pertinent medical evidence of treatment for PTSD prior 
to November 1996 to determine the level of severity of the 
disability.  In a VA outpatient treatment record dated June 
1, 1995, it is noted that the veteran had been attending the 
outpatient program at the VA medical facility in Battle Creek 
since January 1995.  It does not appear that those records 
are in the veterans claims folder.

In addition, a VA psychiatric examination report dated in 
October 1995 demonstrates that the veteran reported that he 
was attending an outpatient clinic in Flint once a week.  The 
evidence of record does not contain outpatient treatment 
records from a medical facility in Flint.

Furthermore, in the VA medical record of the veterans 
hospitalization in March 1996, it was noted that he had been 
attending outpatient group therapy twice a month at the VA 
Medical Center in Saginaw and also participated in group 
therapy at the Grand Rapids Outpatient Clinic.  The medical 
evidence of record contains numerous outpatient treatment 
records from the Saginaw VA Medical Center.  However, the 
evidence of record does not contain outpatient treatment 
records from the Grand Rapids Outpatient Clinic.  These 
records are pertinent as to the level of severity of the 
veterans PTSD prior to November 1996.

Additionally, the veteran testified at the April 1997 RO 
hearing that he received treatment at the Oakland 
Psychological Clinic in Flint, Michigan, for five months 
prior to his treatment at the facility in Saginaw.  Although 
the record contains a VA authorization form for treatment of 
the veteran at the Oakland Psychological Clinic, the evidence 
of record does not contain clinical records from this 
facility.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify all VA and 
private health care facilities in which 
he has received treatment for PTSD prior 
to November 1996.  The RO must take the 
appropriate action to attempt to obtain 
copies of all medical records identified 
by the veteran, to include records from 
the VA medical facilities in Battle 
Creek, Flint, and Grand Rapids and 
treatment records from the Oakland 
Psychological Clinic in Flint, Michigan, 
dated prior to November 7, 1996.

2.  Once the above development has been 
completed, to the extent possible, the RO 
should again review the record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take 
no action until otherwise notified.  However, if he has 
additional information or records concerning the treatment of 
his PTSD prior to November 7, 1996, he should submit that 
information to the RO as soon as possible to help expedite 
his appeal.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
